DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.
Election/Restrictions
Newly submitted claims 27 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 27 and 29 are directed to the embodiments of Figs. 3 and 4, which are different embodiments from originally examined Figs. 6 and 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
Claims 11, 13, 15, 18, 19, 21, 23, 26-30 are currently pending. Claims 11, 13, 18, 19, 21, and 26 have been amended. Claims 27-30 have been added. Claims 14, 16, 17, 22, 24, and 25 have been cancelled. Claims 13 and 21 have been amended to overcome the objection and/or 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 08 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 18, 19, 21, 23, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al. ‘117 (US Pub No. 2006/0195117 – previously cited) in view of Taylor ‘385 (US Pub No. 2012/0216385 – previously cited) further in view of Boutillette et al. ‘820 (US Pub No. 2005/0070820 – previously cited).
Regarding claim 11, Rucker et al. ‘117 teaches a guide wire system comprising a medical guide wire that possesses inherent elasticity and a holder for accommodation and holding in place of the medical guide wire, and for attachment to a medical device (Fig. 1 wire guide holder 100 and [0063]), the holder comprising:
an attachment part through which the guide wire can be passed (Fig. 1 seal holder 106 and [0063]),
a guide wire support connected with the attachment part and projecting away from the attachment part (Fig. 1 central spine 130 and [0063]; Central spine 130 is part of wire holder 104.), and
a guide wire accommodation device that holds the guide wire in place (Fig. 1 spaced apart posts 110, 112, 114 and [0063]), the guide wire accommodation device comprising:
a first guide wire deflection element that deflects the guide wire at a distance from the attachment part, in a direction leading away from a passage direction in the attachment part, said first guide wire deflection element comprising a deflection bracket that is open on one side and rises from a flat initial region, the deflection bracket allowing the guide wire to be accommodated in an opening and released from the opening again (Fig. 1 post 112 and [0065]),
a second guide wire deflection element that follows the first guide wire deflection element and is disposed at a further distance from the attachment part than the first guide wire deflection element (Fig. 1 post 114 and [0063]), and
a third guide wire deflection element (Fig. 1 post 110 and [0063])
wherein the first, second and third guide wire deflection elements are arranged one behind the other on the guide wire support (see Fig. 1),
wherein the deflection bracket has two bracket parts (see annotated Fig. 1 below), which project away from an initial region of the guide wire support and between which a slot that forms said opening is provided (Fig. 1 groove 118 and [0063]), and which is situated between the two bracket parts in a position and/or alignment outside of a guide wire expansion path of the guide wire support, said path being determined by the inherent elasticity of the guide wire (see annotated Fig. 1),
wherein each of the two bracket parts has a support part that projects away from an initial region of the guide wire support (Fig. 1 base of post 118), and an upper part supported by the support part, the upper part having a cross-section or body volume that projects relative to the cross-section of the support part, and wherein the upper parts of the two bracket parts are provided at a distance from one another, forming the slot, and
wherein the upper part is configured in the shape of a roller, roll, cone, barrel or sphere (The upper part is a roll, as seen in Figs. 1, 5, 31.), and


    PNG
    media_image1.png
    744
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    696
    583
    media_image2.png
    Greyscale


Rucker et al. ‘117 teaches all of the elements of the current invention as mentioned above except for wherein the deflection elements deflect and clamp the guide wire with a deflection and clamping bracket and the bracket parts being configured to be elastically pressed apart from each other, and said slot having a slot width that is less than a transverse dimension of the guide wire.
Taylor ‘385 teaches a flexible body that is composed of a flexible and compressible material such as polymer elastomer or polymer foam. These materials flex to allow entry into the slot or slit where a medical line is larger than the slot width ([0047]). Fig. 1 shows that a medical line 14 is being held by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracket parts of Rucker et al. ‘117 to include deflecting and clamping the guide wire and being configured to be elastically pressed apart from each other as Taylor ’385 teaches this will allow for greater retention of the line as the material compresses around the line and thus produce more holding friction due to the increased surface contact ([0047]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bracket parts of Rucker et al. ‘117 to include deflecting and clamping the guide wire as Taylor ’385 teaches as combining prior part elements according to known methods would yield predictable results.
Rucker et al. ‘117 in view of Taylor ‘385 teaches all of the elements of the current invention as mentioned above except for wherein the slot runs at an angle a between 5 degrees and 175 degrees with reference to a path of the guide wire on the guide wire support.
Boutillette et al. ‘820 teaches a center channel 83 that runs a guidewire 90 at an angle (Fig. 4 and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Rucker et al. ‘117 in view of Taylor ‘385 to include being run at an angle a with a reference to a path of the guide wire on the guide wire support as Boutillette et al. ‘820 teaches. Doing so would provide a slot that more effectively prevents the guidewire from slipping out of the slot.
It is noted that neither Rucker et al. ‘117, Taylor ‘385, nor Boutillette et al. ‘820 teach wherein the angle a is between 5 degrees and 175 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angled slot of In re Aller, 105 USPQ 233).
Regarding claim 13, Rucker et al. ‘117 teaches wherein the support parts protrude from edges of the slot, with sides that lie opposite one another (Figs. 1, 31).
Regarding claim 15, Rucker et al. ‘117 teaches wherein the upper part forms a flattened surface toward the slot (The upper part of post 112 is flat, as seen in Figs. 5, 31.).
Regarding claim 18, Rucker et al. ‘117 teaches wherein the guide wire support has a material in a region of the path of the guide wire, said material exerting a friction resistance on the guide wire ([0067]; friction pads).
Regarding claim 19, Rucker et al. ‘117 teaches a guide wire system comprising a medical guide wire that possesses inherent elasticity and a holder for accommodation and holding in place of the medical guide wire, and for attachment to a medical device (Fig. 1 wire guide holder 100 and [0063]), the holder comprising:
an attachment part through which the guide wire can be passed (Fig. 1 seal holder 106 and [0063]),
a guide wire support connected with the attachment part and projecting away from the attachment part (Fig. 1 central spine 130 and [0063]; Central spine 130 is part of wire holder 104.), and
a guide wire accommodation device that holds the guide wire in place (Fig. 1 spaced apart posts 110, 112, 114 and [0063]), the guide wire accommodation device comprising:
a first guide wire deflection element that deflects the guide wire at a distance from the attachment part, in a direction leading away from a passage direction in the attachment part, said first guide wire deflection element comprising a deflection bracket that is open on 
a second guide wire deflection element that follows the first guide wire deflection element and is disposed at a further distance from the attachment part than the first guide wire deflection element (Fig. 1 post 114 and [0063]), and
a third guide wire deflection element (Fig. 1 post 110 and [0063]),
wherein the first, second and third guide wire deflection elements are arranged one behind the other on the guide wire support (see Fig. 1),
wherein the deflection bracket of said first guide wire deflection element has two bracket parts (see annotated Fig. 1 below), which project away from an initial region of the guide wire support and between which a slot that forms said opening is provided (Fig. 1 groove 118 and [0063]), wherein the bracket parts are rigid and said slot has a slot width that corresponds to the transverse dimension of the guide wire, and which is situated between the two bracket parts in a position and/or alignment outside of a guide wire expansion path of the guide wire support, said path being determined by the inherent elasticity of the guide wire (see annotated Fig. 1),
wherein each of the two bracket parts has a support part that projects away from an initial region of the guide wire support (Fig. 1 base of post 118), and an upper part supported by the support part, the upper part having a cross-section or body volume that projects relative to the cross-section of the support part, and wherein the upper parts of the two bracket parts are provided at a distance from one another, forming the slot, and
wherein the upper part is configured in the shape of a roller, roll, cone, barrel or sphere (The upper part is a roll, as seen in Figs. 1, 5, 31.), and


    PNG
    media_image1.png
    744
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    696
    583
    media_image2.png
    Greyscale

Rucker et al. ‘117 teaches all of the elements of the current invention as mentioned above except for wherein the deflection elements deflect and clamp the guide wire with a deflection and clamping bracket.
Taylor ‘385 teaches a flexible body that is composed of a flexible and compressible material such as polymer elastomer or polymer foam. These materials flex to allow entry into the slot or slit where a medical line is larger than the slot width ([0047]). Fig. 1 shows that a medical line 14 is being held by sinusoidal shaped slots 11 by compressing the medical line 14 ([0047]-[0048]; It is noted that slots 11 are also dimensioned smaller than the medical line 14.).

Rucker et al. ‘117 in view of Taylor ‘385 teaches all of the elements of the current invention as mentioned above except for wherein the slot runs at an angle a between 5 degrees and 175 degrees with reference to a path of the guide wire on the guide wire support.
Boutillette et al. ‘820 teaches a center channel 83 that runs a guidewire 90 at an angle (Fig. 4 and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Rucker et al. ‘117 in view of Taylor ‘385 to include being run at an angle a with a reference to a path of the guide wire on the guide wire support as Boutillette et al. ‘820 teaches. Doing so would provide a slot that more effectively prevents the guidewire from slipping out of the slot.
It is noted that neither Rucker et al. ‘117, Taylor ‘385, nor Boutillette et al. ‘820 teach wherein the angle a is between 5 degrees and 175 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angled slot of Rucker et al. ‘117 in view of Taylor ‘385 further in view of Boutillette et al. ‘820 to have an angle a between 5 degrees and 175 degrees as it is held that where the general conditions of a claim are In re Aller, 105 USPQ 233).
Regarding claim 21, Rucker et al. ‘117 teaches wherein the support parts protrude from edges of the slot, with sides that lie opposite one another (Figs. 1, 31).
Regarding claim 23, Rucker et al. ‘117 teaches wherein the upper part forms a flattened surface toward the slot (The upper part of post 112 is flat, as seen in Figs. 5, 31.).
Regarding claim 26, Rucker et al. ‘117 teaches wherein the guide wire support has a material in a region of the path of the guide wire, said material exerting a friction resistance on the guide wire ([0067]; friction pads).
Regarding claim 28, Rucker et al. ‘117 teaches wherein the upper part forms a flattened surface toward the slot (The upper part of post 112 is flat, as seen in Figs. 5, 31.).
Regarding claim 30, Rucker et al. ‘117 teaches wherein the upper part forms a flattened surface toward the slot (The upper part of post 112 is flat, as seen in Figs. 5, 31.).
Response to Arguments
Applicant argues that “Rucker [and Boutillette] fail to teach that each upper part is in the shape of a roller, cone, barrel, or sphere. Rucker shows a unitary bracket part with a slot therein, and fails to show two bracket parts separated by a slot, wherein each of the bracket parts is formed by a roller, cone, barrel or sphere.” Examiner respectfully disagrees, as the bracket part, which is annotated in Fig. 1, reproduced below, is of a roller shape. Furthermore, the slot is in between each bracket part. As such, Applicant’s arguments are not persuasive.

    PNG
    media_image2.png
    696
    583
    media_image2.png
    Greyscale

Applicant argues that none of the cited references teach the arc shaped features of the bracket parts, and particularly not bracket parts that have the particular angled slot as claimed in claims 27 and 29. However, because claims 27 and 29 are directed to a different embodiment (Figs. 3, 4), the claims have with withdrawn from consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791